DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“illumination light source unit” in claim 1 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“auxiliary measurement light source unit” in claim 1 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“position specifying section” in claim 1 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“distance calculation section” in claim 1 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“offset setting section” in claims 1, 3 and 5 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“offset distance-calculation section” in claim 1 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“offset measurement marker-generation section” in claim 1, 8 and 9 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“display control unit” in claim 1 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“offset input receiving section” in claim 3 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“image acquisition unit” in claim 1 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“automatic offset-amount determination section” in claims 5-7 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“specific light source unit” in claim 6 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“first convex portion-height determination section” in claim 6 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“second convex portion-height determination section” in claim 7 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“offset measurement marker-selection section” in claim 9 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
“display unit” in claim 10 as described in paragraphs [0115]-[0116] of US-Pub.20200260932.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states “a specific light source unit” and it is unclear what this light unit is representing. The specification describes, in paragraph [0056] of US-Pub.20200260932 “the auxiliary measurement light-emitting unit 30 (specific light source unit) comprises a light source 30a”, and it is not clear what and how this “specific light source unit” is differ from “an auxiliary measurement light-emitting unit” in claim 1. Clarification and/or correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Motohida et al. (JPH07136101 translation included) in view of Yoshino (US 20120105612).
Regarding Claim 1, Motohida et al. disclose an endoscope apparatus (Fig.1, [0011] endoscope) comprising: an illumination light source unit that emits illumination light used to illuminate a subject (Fig.2, [0011]-[0014] illumination light guide 6 outputs illumination light L2); 
an auxiliary measurement light source unit (Fig.2, 4 is a measurement light) that emits auxiliary measurement light (Fig.2, [0011]-[0014] measuring light L1 is angled by the refractor 4 and emitted from the measuring light guide 3); 
an image acquisition unit that acquires a picked-up image obtained from image pickup of the subject which is illuminated with the illumination light ([0011]-[0012] an imaging system having a lens 7b disposed in front of the imaging device 7a) and on which an irradiated region is formed by the auxiliary measurement light (Figs.2 and 5, [0011]-[0014] is a measurement light. It is a refractor that irradiates the measurement light L1; detects the measurement light spot Lsp); 
a position specifying section that specifies a position of the irradiated region from the picked-up image ([0013] primary calculation circuit 17 calculates the actual position of the measurement light spot Lsp from the two-dimensional coordinates calculated by the measurement light detection circuit 16); 
a distance calculation section that obtains an observation distance, which is a distance between an endoscope-distal end part and the subject, from the position of the irradiated region ([0013] The secondary arithmetic circuit 18 determines the distance from the distal end of the endoscope insertion unit 50 to the observation unit 51 based on the three-dimensional coordinates calculated by the primary arithmetic circuit 1).
However, Motohida et al. do not disclose an offset setting section that sets an amount of offset, which corresponds to a height of the irradiated region of a convex portion, for the observation distance; an offset distance-calculation section that calculates an offset distance by adding the amount of offset to the observation distance; an offset measurement marker-generation section that generates an offset measurement marker on the basis of the offset distance; and a display control unit that displays a specific image in which the offset measurement marker is superimposed on the picked-up image.
([0086]-[0091] pixel value determination section 632 may average the pixel value In(x, y) of the processing target pixel of the near/far point image), which corresponds to a height of the irradiated region of a convex portion (Fig.10, shows convex lesion area), for the observation distance (distances DF1); 
an offset distance-calculation section that calculates an offset distance by adding the amount of offset to the observation distance (Fig.10, [0086]-[0091] Far point image depth DF2; pixel value determination section 632 may average the pixel value In(x, y) of the processing target pixel of the near/far point image); 
an offset measurement marker-generation section that generates an offset measurement marker on the basis of the offset distance ([0057]-[0059] control device 300 includes A/D conversion sections 310 and 320, a near point image storage section 330, a far point image storage section 340; image processing section 600 that outputs a synthetic image with an increased depth of field and an increased dynamic range); 
and a display control unit that displays a specific image in which the offset measurement marker is superimposed on the picked-up image ([0048] a synthetic image with an increased depth of field and an increased dynamic range is generated by synthesizing the area 1 of the near point image and the area 2 of the far point image; [0054] and [0059] the synthetic image output from the synthetic image generation section 630, and outputs the processed synthetic image to the display section 400).

	Regarding Claim 2, the modified device of Motohida et al. and Yoshino teach the claimed invention as discussed above concerning claim 1, and Yoshino teaches wherein the height of the irradiated region of the convex portion (Fig.10, shows convex lesion area) is a distance between the irradiated region of the convex portion (Fig.10, depth of field of near point image DF1) and a flat portion of the convex portion in a vertical direction (Fig.10, lines X within depth of field of far point image DF2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Motohida et al. to have wherein the height of the irradiated region of the convex portion is a distance between the irradiated region of the convex portion and a flat portion of the convex portion in a 
Regarding Claim 3, the modified device of Motohida et al. and Yoshino teach the claimed invention as discussed above concerning claim 1, and Yoshino teaches an offset input receiving section that receives an input of the amount of offset ([0075] exposure adjustment section 240 adjusts the ratio (by adjusting ratio, the distances change)), 
wherein the offset setting section sets the amount of offset by using the input of the amount of offset received by the offset input receiving section ([0075] exposure adjustment section 240 adjusts the ratio a of the exposure of the near point image to the exposure of the far point image).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Motohida et al. to have an offset input receiving section that receives an input of the amount of offset, wherein the offset setting section sets the amount of offset by using the input of the amount of offset received by the offset input receiving section as taught by Yoshino in order to provide a synthetic image with an increased depth of field and an increased dynamic range is generated by synthesizing the image of near point image and image of far point image ([0048] of Yoshino).
	Regarding Claim 4, the modified device of Motohida et al. and Yoshino teach the claimed invention as discussed above concerning claim 3, and Motohida et al. teach ([0032] the operator may identify/specify the measurement light spot Lsp).
	Regarding Claim 5, the modified device of Motohida et al. and Yoshino teach the claimed invention as discussed above concerning claim 1, and Yoshino teaches an automatic offset-amount determination section that automatically determines the amount of offset ([0112] the exposure of the near-point object and the exposure of the far-point object can be brought close to each other by automatically controlling the ratio), 
wherein the offset setting section sets the amount of offset by using the amount of offset determined by the automatic offset-amount determination section ([0075] exposure adjustment section 240 adjusts the ratio a of the exposure of the near point image to the exposure of the far point image; [0112] the exposure of the near-point object and the exposure of the far-point object can be brought close to each other by automatically controlling the ratio).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Motohida et al. to have an automatic offset-amount determination section that automatically determines the amount of offset, wherein the offset setting section sets the amount of offset by using the amount of offset determined by the automatic offset-amount determination section as taught by Yoshino in order to provide a synthetic image with an increased depth of field and an increased dynamic range is generated by synthesizing the image of near point image and image of far point image ([0048] of Yoshino).
Regarding Claim 10, the modified device of Motohida et al. and Yoshino teach the claimed invention as discussed above concerning claim 1, and Yoshino teaches a display unit, wherein the display unit displays the specific image and the amount of offset (Figs.8A-C and 11A-12C, [0054] and [0059] the synthetic image output from the synthetic image generation section 630, and outputs the processed synthetic image to the display section 400).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Motohida et al. to have a display unit, wherein the display unit displays the specific image and the amount of offset as taught by Yoshino in order to provide generating a synthetic image with an increased depth of field and an increased dynamic range ([0036]-[0043] of Yoshino).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Motohida et al. (JPH07136101 translation included) in view of Yoshino (US 20120105612) and in further view of Saito (JPH04145313).
Regarding Claim 6, the modified device of Motohida et al. and Yoshino teach the claimed invention as discussed above concerning claim 5, and Yoshino teaches a first convex portion-height determination section that specifies the specific region of the convex portion of the subject (Fig.10, shows convex lesion area) and determines a height of the specific region of the convex portion from the specific region of the convex portion (Fig.10, depth of field of near point image DF1; lines X within depth of field of far point image DF2).
However, the modified device of Motohida et al. and Yoshino does not teach a specific light source unit that emits specific light forming a linear specific region on the 
Saito teaches a specific light source unit (pattern light 4) that emits specific light forming a linear specific region on the subject (Figs.7-5, an image obtained by graduating pattern light; after connecting the broken parts of the extracted pattern light by linear interpolation processing); 
wherein the automatic offset-amount determination section determines the amount of offset by using the height of the specific region of the convex portion ([0001] page 2, a line pattern light is projected to generate a parallax direction (X axis) and a pattern direction (Y Axis), and automatically extracting the pattern light displayed on the monitor; graduation (distance scale) is added on the pattern light 4 so that the distance feeling can be easily recognized at the time of observation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Motohida et al. and Yoshino to have a specific light source unit that emits specific light forming a linear specific region on the subject; wherein the automatic offset-amount determination section determines the amount of offset by using the height of the specific region of the convex portion as taught by Saito in order to provide measuring the shape of a subject with pattern projection method ([0001] of Saito).
Regarding Claim 7, the modified device of Motohida et al. and Yoshino teach the claimed invention as discussed above concerning claim 5, and Motohida et al. teach wherein a height of a specific region of the convex portion is a distance between an (Fig.11, Lspc) of the convex portion (Fig.11 shows convex portion) and a flat portion of the convex portion in a vertical direction (Fig.11, Lspa and Lspb).
However, the modified device of Motohida et al. and Yoshino does not teach a second convex portion-height determination section that specifies a shadow of the convex portion by image analysis using the picked-up image, and determines a height of the convex portion from the shadow of the convex portion; and the automatic offset-amount determination section determines the amount of offset by using the height of the irradiated region of the convex portion.
Saito teaches a second convex portion-height determination section that specifies a shadow of the convex portion (Fig.3, regions 1-3) by image analysis using the picked-up image, and determines a height of the convex portion from the shadow of the convex portion (Figs.3-4, [0001] page 2, length Yei-YsilJ in the Y-axis direction is obtained), 
and the automatic offset-amount determination section determines the amount of offset by using the height of the irradiated region of the convex portion ([0001] page 2, a line pattern light is projected to generate a parallax direction (X axis) and a pattern direction (Y Axis), and automatically extracting the pattern light displayed on the monitor; graduation (distance scale) is added on the pattern light 4 so that the distance feeling can be easily recognized at the time of observation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Motohida et al. and Yoshino to have a second convex portion-height determination section that specifies a shadow of the convex portion by image analysis using the picked-up image, and .
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Motohida et al. (JPH07136101 translation included) in view of Yoshino (US 20120105612) and in further view of Lee (US 6369401).
Regarding Claim 8, the modified device of Motohida et al. and Yoshino teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the offset measurement marker-generation section generates a first offset measurement marker that shows an actual size of the subject or a second offset measurement marker that includes a crossing line formed on the subject by the auxiliary measurement light and gradations formed on the crossing line and serving as an index of a size of the subject.
Lee teaches wherein the offset measurement marker-generation section generates a first offset measurement marker that shows an actual size of the subject or a second offset measurement marker that includes a crossing line formed on the subject by the auxiliary measurement light and gradations formed on the crossing line and serving as an index of a size of the subject (Fig.3C, col.6, lns.11-40, curvature of each of the laser lines 210a, 210b, 210c, 210d, 210e indicates the thickness of the oyster 310 at the particular location of the oyster where the respective laser line makes contact with the oyster 310).

Regarding Claim 9, the modified device of Motohida et al., Yoshino and Lee teach the claimed invention as discussed above concerning claim 8, and Lee teaches an offset measurement marker-selection section that receives selection of the type of the offset measurement marker (abst., processor determines the height of the object at various positions of the object; col.5, lns.3-22, by determining the displacement of the line caused by the height of the object at various locations along the object), wherein the offset measurement marker-generation section generates the offset measurement marker according to the selection received by the offset measurement marker-selection section (Fig.1B, col.5, lns.36-67, any difference between that measured height and the actual height of the object; if the displacement of a laser line illuminating a test object indicates a 11/8" height, but the test object has a 1" actual height only, then future measurements will be offset by subtracting 1/8" from the estimated height as determined by the 3-D volume).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Motohida et al. and Yoshino to have an offset measurement marker-selection section that receives selection of the type of the offset measurement marker, wherein the offset measurement marker-generation section generates the offset measurement marker according to the selection received by the offset measurement marker-selection section as taught by Lee in order to provide a processor to determine the height of the object at various positions of the object (col.2, lns.38-61 of Lee).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210121053		Sidlesky; Avishay
US 5436655			Hiyama; Keiichi et al.
US 4980763			Lia; Raymond A.		
US 20160014328		Rokutanda; Etsuko
Sidlesky (US 20210121053) discloses endoscopic measurement methods and tools. FIG. 6C the pose pattern is a U -shaped line engraved about the edges of the distal end of the tool. In the case of a light plane generating module however the tool is not in contact with the object, e.g. polyp 114, and no virtual ruler is needed to assess dimensions since the exact coordinates in the 3D camera coordinate system of every pixel on the curves 116 formed by intersection of the light plane with the object are 
Hiyama et al. (US 5436655) disclose an endoscope apparatus including a distance computing circuit 338 computing the distance R, and computes a component substantially in a distance direction connecting the subject 326 and the objective lens 331 of the forward end portion 312 to each other, that is, an amount of irregularity in the vertical direction of the surface of the subject 326 (component in a Z-direction in FIG. 5). An irregularity data signal is outputted to the image forming circuit 387. The image forming circuit 337 superimposes the irregularity data signal on the image signal representing the endoscope image, to output the superimposed signal to the monitor 306.  (See figures and summary).
Lia (US 4980763) discloses a device for measuring objects viewed with a borescope by creating an auxiliary image such as a shadow, and projecting it on the object from the general illumination source in a way that its video image changes position or size in proportion to the distance of the image sensing head from the object. A pre-calibrated object magnification and distance overlay for the geometry of the borescope is placed on the video display to indicate the modification factor for the physical measurement of the object on the display screen.  (See figures and summary).
Rokutanda (US 20160014328) discloses an image processing device including an image acquisition section that acquires a captured image that includes an image of the object, a distance information acquisition section that acquires distance information based on the distance from an imaging section to the object when the imaging section captured the captured image, an in-focus determination section that determines whether 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795